Citation Nr: 1214354	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO. 06-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and nephropathy for the rating period prior to May 11, 2011.

2. Entitlement to a rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and nephropathy for the rating period from May 11, 2011, forward.

3. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system reveals additional reports of VA examinations that may be relevant to the Veteran's raised claim for a TDIU, discussed below.

This case was the subject of a Board remand dated in September 2010.

In a Written Brief Presentation dated in February 2012, the Veteran's representative raised the issue of a TDIU, based on the Veteran's combined 70 percent rating for service-connected disabilities and a statement in a May 2011 VA examination report that the Veteran retired early as a result of diabetes mellitus due to his multiple daily injections and a lack of privacy to self-inject. A TDIU claim is part of an increased rating claim when such a claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). Further, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. Thus, the Board will accept jurisdiction over the TDIU claim as part and parcel of the appealed claim for an increased rating for type II diabetes mellitus. Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an increased rating for type II diabetes mellitus must be remanded for readjudication of the rating period prior to May 11, 2011; to obtain additional relevant records of treatment for the period after May 11, 2011; and for development and adjudication of the raised claim for a TDIU, which is part and parcel of his increased rating claim. 

In September 2010 the Board remanded this matter for the RO/AMC to obtain additional VA treatment records, for the period from October 2007 forward, and provide the Veteran a new VA examination in light of claimed worsening of his service-connected diabetes mellitus. The RO did so, and granted an increased rating from 20 to 40 percent for diabetes mellitus, effective from May 11, 2011, the date of a VA examination reflecting an increase in the Veteran's level of disability. 

However, the AMC did not readjudicate or issue a supplemental statement of the case with respect to rating period prior to May 11, 2011, as it pertains to the Veteran's currently appealed February 16, 2005, claim for an increased rating for diabetes mellitus. That is, although new treatment records were received and the Veteran had alleged his condition had worsened, no rating decision or supplemental statement of the case was issued for the rating period prior to May 11, 2011. In order to afford the Veteran due process, the case must be remanded for readjudication and issuance of a supplemental statement of the case as to this rating period. See 38 C.F.R. § 19.31 (supplemental statement of the case).

As noted above, part and parcel of the Veteran's current appeal is a claim for a TDIU. The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The Veteran must be provided notice with respect to his claim for a TDIU in accordance with the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c). 

In addition, the Veteran must be provided an examination and opinion as to whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. See 38 U.S.C.A. § 5103A(d) (VA examinations); 38 C.F.R. § 4.16 (TDIU).

In adjudicating the Veteran's claims for an increased rating for type II diabetes mellitus and for a TDIU, the RO/AMC must obtain all relevant records of VA treatment from May 2011 forward. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the issue of entitlement to a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. The Veteran must be apprised of what the evidence must show to support a claim for a TDIU, and the division of responsibility between him and VA in obtaining such evidence. The Veteran must also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, per Dingess.




2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for diabetes mellitus, erectile dysfunction, nephropathy, hearing loss, tinnitus, peripheral neuropathy, hypertension, or related conditions from May 2011 forward. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant VA records of treatment from May 2011 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran is precluded from securing and following a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities.

The following considerations will govern the examination:
 
(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) The examiner will be advised of each of the Veteran's service-connected disabilities, which are, at the time of this Board remand, (1) type II diabetes mellitus with erectile dysfunction and nephropathy; (2) diabetic peripheral neuropathy, left lower extremity associated with type II diabetes mellitus; (3) diabetic peripheral neuropathy, right lower extremity, associated with type II diabetes mellitus; (4) unilateral constant tinnitus; (5) hypertension associated with type II diabetes mellitus; and (5) right ear hearing loss disability. 

(c) The examiner must be advised that a May 2011 VA examiner noted that the Veteran's usual occupation was construction supervisor, and that he retired from his most recent employment as a construction supervisor in October 2007 due to problems presented by travel required by the position, testing glucose and injecting insulin at appropriate times, being able to follow a diabetic diet, and decreased physical ability to walk safely in a construction site with ambulation or standing for greater than fifteen minutes. He was noted to have decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, and pain.

(d) The examiner must take an occupational history from the Veteran. 

(e) The examination must take an educational history from the Veteran.

(f) The examiner must conduct any examination of the Veteran as needed to determine whether the Veteran is unemployable by reason of his service-connected disabilities.

(g) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(h) FOR THE TIME PERIOD FROM THE VETERAN'S RETIREMENT IN APPROXIMATELY OCTOBER 2007 FORWARD, THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THE VETERAN HAS BEEN UNABLE TO SECURE AND FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION, CONSISTENT WITH HIS EDUCATION AND OCCUPATIONAL EXPERIENCE, BY REASON OF HIS SERVICE-CONNECTED DISABILITIES.

(i) If the examiner finds that the Veteran is unable to secure and follow a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities, he or she must indicate the time frame during which the Veteran became unable to do so.

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(k) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(l) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal. 

(a) Readjudication must include consideration of the Veteran's claim for a TDIU.

(b) Readjudication must include consideration of a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and nephropathy for the rating period prior to May 11, 2011.

(c) Readjudication must include consideration of the issue of a rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and nephropathy for the rating period from May 11, 2011, forward.

(d) If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



